As filed with the Securities and Exchange Commission on November 24, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. Annual Report September 30, 2015 Managed by Steinberg Asset Management, LLC STEINBERG SELECT FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 Dear Shareholder, For the 12-month period ended September 30, 2015 the Steinberg Select Fund (the “Fund”) returned -10.43% as compared to the Russell 3000® Value Index, which returned -4.22%. Commentary and Attribution The Fund’s relative performance for the 12-month period was primarily driven by negative stock selection in the Energy and Materials sectors. The Utilities, Industrials, Financials and Consumer Staples sectors also hurt relative performance. This was partially offset by positive relative performance in the Health Care, Consumer Discretionary, Information Technology, and Telecomm Service sectors. The top three contributors to relative performance were Arch Capital Group LTD (ACGL), Alere Inc (ALR) and Euronav NV (EURN). The top 3 detractors from relative performance were Golar LNG LTD (GLNG), Platform Specialty Products Corp (PAH), and Chemours Co (CC). Our focus is on identifying businesses that we believe will be successful in creating large and enduring value relative to the price we pay for a share of the business.We have chosen this approach because we believe it will lead to superior long-term returns.The highly differentiated nature of the strategy underlying the Fund’s portfolio means that while long-term returns are expected to be superior to the market there will be periods where a disconnect may occur between the return streams of the portfolio and those of the market. Such a divergence occurred during the first quarter of the most recent fiscal year when our relatively large exposure to energy-related investments weighed heavily on results. We materially reduced the portfolio's exposure to energy and to related equities relatively early in the period of declining crude oil prices. We did not, however, reduce positions in two of our largest energy holdings, Golar LNG Ltd and Navigator Holdings Ltd because we believe the fundamentals of these businesses should not be altered in any material way as a result of recent developments in energy. In fact, we used the sentiment-driven weakness in the prices of these investments to add to holdings in these securities. Investors' concerns over the macro environment again overshadowed progress toward the creation of value in some of the businesses in the fund during the fourth quarter of the fiscal year.For example, shares in a large retail holding, Hudson’s Bay Company, with substantial real estate assets underpinning the value, declined in part because a third of the business is in Canada, a commodity-driven economy. This occurred despite the fact that the management has called out its Canadian business as performing better than expected and that the company closed on a transformational acquisition at the end of the quarter. A Year in Review, a Year in Preview – Uncertainty Dominates the Markets The benchmark Russell 3000® Value Index recorded a loss during the last fiscal year, the first in several years, as uncertainty over the timing of the Federal Reserve's plan to raise interest rates, along with concerns over slowing growth in the world's emerging economies, weighed heavily on markets toward the end of the year.U.S. markets exhibited notable resiliency earlier in the year thanks to the generous liquidity provided by the Fed, rising corporate profits, and the attractiveness of U.S. assets to foreign investors. Later in the year, however, investor focus turned to slowing growth in emerging markets, particularly China, coupled with increased currency instability, widening credit spreads, uncertain reverberations from the sharp decline in energy prices, and a number of corporate earnings shortfalls.These issues combined to create a high level of investor uncertainty and anxiety that translated into the short-but-vicious market correction during August/September of 2015 that amounted to more than a 10% decline in the major averages from peak to trough. Financial markets subsequently regained their footing and some of the leading indices are now back within shouting distance of recent highs. This recovery appears to be based largely on expectations that policy actions will be taken, particularly here and in China, to effectively reverse the threats to global economic growth and financial stability. However, unless or until such concrete actions actually occur, risks and volatility may remain elevated. Longer Term Outlook Slower long-term economic growth and extended stock price multiples point to generally lower equity returns in the years immediately ahead. We expect the broad market return from equities over the next ten years to be meaningfully lower than the 11% annualized return from 1983-2014, and certainly below the 16% of the last five years.This view is based primarily on two factors: 1 STEINBERG SELECT FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 · Economic growth will be slower. Rapid debt growth played an important role in supporting demand growth over the last decades.If, as we believe, the debt super cycle has been broken, then future economic growth will be at a slower pace than that experienced since World War II.This will translate into a slower rate of growth for corporate profits, particularly since margins already stand near historic highs. · Equity valuations are high and bond yields are low. The early 1980s presented an ideal starting point for assets to deliver extraordinarily large returns over a multi-decade period.As that decade began, bond yields were very high and stock multiples were low. Today those conditions have been reversed, which portends for modest long-term market returns. Global and Domestic Economic Challenges Create Monetary Policy Imperatives With quantitative easing coming to an end, the U.S. economy needs to transition to a self-propelled rate of growth sufficient to advance corporate profits at a pace that will support current equity valuations. Unfortunately, economic data has not been supportive thus far and a further down-grading of earnings expectations remains probable in the face of slowing global growth. Moreover, an economic turnaround in China, which is essential to spur overall emerging market growth, may not come soon. Growth in China’s fixed asset investments, which has been the biggest driver in the country’s economic rise over the past ten years, is likely to remain soft as China's excess industrial capacity, believed to be large relative to demand, is absorbed.At the same time, the shift to a consumer-led economy is not far enough along to be able to drive the economy forward at a rate of growth that the world has come to rely on. In order for global financial markets to advance it will be important for monetary authorities around the globe to ensure sufficient liquidity. In particular, it is incumbent on Chinese policy makers to advance a package of fiscal and monetary measures that will lead to a sustained rebound in China’s economic activity.This should restore confidence in emerging markets and remove the threat of global instability due to a rundown of China's reserves. Equally critical, the U.S. Federal Reserve Board needs to convey, with one voice, a policy message that will instill confidence in financial markets here and abroad, that U.S. monetary policy will be supportive of global growth. Investment Implications Slower economic growth tends to favor high active share managers, those whose focused stock selection leads to portfolios with a high degree of variance vs. the benchmark. We believe highly differentiated portfolios, built around securities with asymmetric risk/reward profiles should deliver meaningfully superior long-term returns. This is because the holdings tend to possess unique qualities such as pricing power or strategic assets, and/or are at inflection points in their development or the development of their industry, which allow the businesses to generate returns even in an otherwise challenging environment. Our team manages a concentrated and differentiated portfolio based on individual security selection. Recent results have trailed an overachieving market which has delivered annualized returns well above historical norms. We believe the overachieving broader market returns will mitigate going forward and this portfolio will be well positioned to benefit Fund shareholders. A New Position In the current unsettled global market environment we continue to focus on identifying businesses that are uniquely positioned to demonstrate accelerated earnings and free cash flow growth with an emphasis on those that have predominately domestic exposure. For example, during the year we built a position in Aramark. The company is a leader in food and facilities management, a highly fragmented, $900 billion global industry, where the two largest competitors combine for only about 3% of market share. The company, which was recently brought public, has demonstrated steady growth, excellent free cash flow generation, a healthy balance sheet and is led by an accomplished management team. Management has instituted broad-based cost reduction initiatives and a capital investment program that should produce materially higher margins and enhance the company’s competitive position. Further, management has pledged to return the company’s large and growing free cash flow to investors, with the largest proportion expected to come in the form of share repurchases. If this business develops along the lines we anticipate, then over the next three years earnings could more than double. We expect this will be reflected in a rising market value of the business, which should result in positive long-term returns. 2 STEINBERG SELECT FUND PERFORMANCE CHART AND ANALYSIS(Unaudited) SEPTEMBER 30, 2015 The following chart reflects the change in the value of a hypothetical $100,000 investment in Institutional Shares, including reinvested dividends and distributions, in Steinberg Select Fund (the “Fund”) compared with the performance of the primary benchmark, Russell 3000® Value Index ("Russell 3000® Value"), and the secondary benchmark, S&P 500 Index ("S&P 500") since inception. The Russell 3000® Value measures the performance of those Russell 3000® Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the Russell 3000® Value and S&P 500 include the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell 3000® Value and S&P 500 do not include expenses. The Fund is professionally managed while the Russell 3000® Value and S&P 500 are unmanaged and are not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (855) 330-7085. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Institutional Shares are 1.55%. However, the Fund's adviser has agreed to contractually waive its fees and/or reimburse expenses such that total operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) do not exceed 0.75% for Institutional Shares through January 31, 2016 (the “Expense Cap”). The Fund may repay the Adviser for fees waived and expenses reimbursed pursuant to the Expense Cap if such payment is made within three years of the fees waived or expense reimbursement and the resulting total operating expenses for the Institutional Shares does not exceed 0.75%. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 3 STEINBERG SELECT FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 98.7% Consumer Discretionary - 31.0% Aramark $ Charter Communications, Inc., Class A (a) Hudson's Bay Co. Jarden Corp. (a) Liberty Global PLC, Class C (a) News Corp., Class A Twenty-First Century Fox, Inc., Class A Visteon Corp. (a) Energy - 10.3% Euronav NV Golar LNG Partners LP Golar LNG, Ltd. Navigator Holdings, Ltd. (a) Financial - 6.6% Arch Capital Group, Ltd. (a) Health Care - 22.9% Abbott Laboratories Alere, Inc. (a) Allergan PLC (a) Express Scripts Holding Co. (a) Laboratory Corp. of America Holdings (a) Thermo Fisher Scientific, Inc. Industrials - 11.8% Aecom Technology Corp. (a) Covanta Holding Corp. FedEx Corp. Republic Services, Inc. Information Technology - 10.2% Electronics For Imaging, Inc. (a) Flextronics International, Ltd. (a) NeuStar, Inc., Class A (a) ViaSat, Inc. (a) Materials - 5.9% Dominion Diamond Corp. Platform Specialty Products Corp. (a) The Chemours Co. Total Common Stock (Cost $49,101,409) Money Market Fund - 1.3% Dreyfus Cash Management, 0.06% (b) (Cost $648,541) Total Investments - 100.0% (Cost $49,749,950)* $ Other Assets & Liabilities, Net – 0.0% Net Assets – 100.0% $ LP Limited Partnership PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2015. *Cost for federal income tax purposes is $49,959,803 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock.The Level 2 value displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the year ended September 30, 2015. PORTFOLIO HOLDINGS % of Total Investments Consumer Discretionary % Energy % Financial % Health Care % Industrials % Information Technology % Materials % Money Market Fund % % See Notes To Financial Statements. 4 STEINBERG SELECT FUND STATEMENT OF ASSETS AND LIABILITIES SEPTEMBER 30, 2015 ASSETS Total investments, at value (Cost $49,749,950) $ Receivables: Dividends Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Accrued Liabilities: Adviser Investment adviser fees Trustees’ fees and expenses 73 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain Net unrealized appreciation on investments and foreign currency NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Institutional Shares (see note 1) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Institutional Shares (see note 1) (based on net assets of $50,566,341) $ See Notes To Financial Statements. 5 STEINBERG SELECT FUND STATEMENT OF OPERATIONS YEAR ENDED SEPTEMBER 30, 2015 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $14,693) $ Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Institutional Shares Investor Shares 9 Distribution fees: Investor Shares 3 Custodian fees Registration fees: Institutional Shares Investor Shares Professional fees Trustees' fees and expenses Offering costs: Investor Shares Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) Net change in unrealized appreciation (depreciation) ) NET REALIZED AND UNREALIZED LOSS ) DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes To Financial Statements. 6 STEINBERG SELECT FUND STATEMENT OF CHANGES IN NET ASSETS For the Year Ended September 30, 2015 October 1, 2013* Through September 30, 2014 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income Institutional Shares ) ) Net realized gain Institutional Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Institutional Shares (see note 1) Investor Shares Reinvestment of distributions: Institutional Shares Redemption of shares: 1 Institutional Shares ) ) 2 Investor Shares ) - Increase in Net Assets from Capital Share Transactions Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period - End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares: Institutional Shares Investor Shares 9 Reinvestment of distributions: Institutional Shares Redemption of shares: Institutional Shares ) ) Investor Shares ) - Increase in Shares (a) Undistributed net investment income $ $ * Commencement of operations. See Notes To Financial Statements. 7 STEINBERG SELECT FUND FINANCIAL HIGHLIGHTS For the Year Ended September 30, 2015 October 1, 2013 (a)through September 30, 2014 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Net realized gain ) ) Total Distributions to Shareholders ) ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN )% %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income % %(d) Net expenses % %(d) Gross expenses (e) % %(d) PORTFOLIO TURNOVER RATE 46
